Order entered June 1, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00540-CV

                        FORUM STUDIO, INC., ET AL., Appellants

                                              V.

               INTELLICENTER DALLAS INVESTMENTS LLP, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-02018

                                          ORDER
       We GRANT appellants’ May 29, 2015 agreed motion for an extension of time to file a

response to appellee’s motion to dismiss. Appellants shall file a response by JUNE 5, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE